CATHERINE STONE, Justice,
concurring and dissenting.
Because I believe the record establishes that Ignacio Aguirre’s claim is based upon a use of tangible personal property such that immunity has been waived under section 101.021(2) of the Texas Tort Claims Act, I respectfully dissent from the majority’s conclusion that Aguirre has failed to establish jurisdiction as to the City of San Antonio. I concur with the majority decision reversing and remanding as to Officer Daskalos.
Aguirre plead that Officer Daskalos’ combined use of a whistle and hand movements directed the VIA bus into the crosswalk where Kristi Aguirre was located. The majority concludes that “it was not the whistle but Daskalos’ arm movements that signaled the VIA bus to turn; the same result would have obtained without the whistle.” Op. at 248. On the record before us, we do not know this to be true.